TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2015



                                      NO. 03-13-00643-CV


       Karen Neyland, Susan Sinclair, Phyllis Watts, and Connie Causin, Appellants

                                                 v.

                                  Nancy Thompson, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
           AFFIRMED IN PART; REVERSED AND DISMISSED IN PART --
                      OPINION BY JUSTICE GOODWIN;
                  CONCURRING OPINION BY JUSTICE FIELD




This is an appeal from the interlocutory orders signed by the trial court on September 13, 2013.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the court’s interlocutory orders. Therefore, the Court reverses and dismisses the portions

of the trial court’s interlocutory orders regarding Thompson’s claims as to the email statements

to Sunchase residents, the statement in the flyers concerning the suit and default judgment

against Thompson, and the statements to the television reporter and renders judgment dismissing

those claims. Having otherwise reviewed the record and the parties’ arguments, the Court holds

that there was no further reversible error in the trial court’s interlocutory orders. Therefore, the
Court affirms the trial court’s interlocutory orders in all other respects. Each party shall bear

their own costs relating to this appeal, both in this Court and in the court below.